Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed January 17, 1975. Defendant also purports to appeal from a resentence of the same court, imposed October 23, 1975. Appeal from the sentence imposed January 17, 1975 dismissed as academic. That sentence was superseded by the sentence imposed upon resentence. Appeal from the resentence dismissed. Defendant has purported to appeal from the resentence imposed October 23, 1975, but has not filed a timely notice of appeal therefrom. We decline to treat the notice of appeal from the original judgment as a premature notice of appeal from the resentence (see CPL 460.10, subd 6), since the interest of justice would not thereby be served in this case. Were we to consider the merits of the purported appeal, we would affirm the resentence. Hopkins, J. P., Latham, Gulotta and Margett, JJ., concur.